DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,193,657. Although the claims at issue are not identical, they are not patentably distinct from each other because they set forth the same subject matter, ‘657 sets forth all the limitations of the current application either explicitly or implicitly.
1. A frame system for securing a lighting fixture to a surface (col. 9 line 54-55), the frame system comprising: 
a first insert couplable with the lighting fixture, the first insert including an aperture defining portion having a first shape and a first size, a second insert couplable with the lighting fixture, the second insert including an aperture defining portion having a second size, the second size being different from the first size, a third insert couplable with the lighting fixture, the third insert including an aperture defining portion having a second shape, the second shape being different from the first shape (lines 56-62 set forth first two inserts, claim 3 sets forth third insert), 
a frame defining an opening and selectively couplable to a selected insert of the first insert, the second insert and the third insert such that the aperture defining portion of the selected insert extends through the opening defined by the frame. wherein the opening defined by the frame is sized and shaped to receive the aperture defining portions of each of the first insert, the second insert and the third insert (col. 9 line 65- col. 10 line 5).

2. The frame system of claim 1, wherein the first shape is an annular shape and the second shape is a rectangular shape (claim 1).

3. The frame system of claim 2, wherein a long dimension of the opening defined by the frame is greater than the length of the diameter of the annular shape of the first insert (insertable).

4. The frame system of claim 1, wherein the aperture defining portion of the second insert has the first shape.

5. The frame system of claim 4, wherein the aperture defining portion of the third insert has a third size.

6. The frame system of claim 1, wherein the opening is defined by a plurality of arc shaped edges of the frame and a plurality of linear edges of the frame, the plurality of arc shaped edges collectively defining a circular shape and the plurality of linear edges collectively defining a rectangular shape, and wherein the rectangular shape of the linear edges is configured to receive one of the first shape and the second shape (see col. 10 lines 5-15).

7. The frame system of claim 1, further comprising a platform couplable to the frame and the lighting fixture, the platform including a body defining an opening and a plurality of mounting tabs extending from the body, each of the plurality of mounting tabs defining one or more mounting holes (see claim 6).

8. The frame system of claim 7, wherein the one or more mounting holes defined by the plurality of mounting tabs are spaced apart from the opening defined by the body along a vertical direction (see claim 7).

9. The frame system of claim 8, wherein when the platform is coupled to the frame and the lighting fixture, and wherein the opening defined by the body of the platform is aligned with the opening defined by the frame such that light from one or more light sources of the lighting fixture is emitted through the opening defined by the frame and the opening defined by the body of the platform (claim 8).

Claims 10-20 are further rejected by nonstatutory ODP in light of claims 1-18 of ‘657. Many of the limitations are repeated and have not been specifically included in the interest of brevity.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875